ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following the granting of a motion for discipline by consent in DRB 13-160 of MARC PRENTISS FELDMAN of MORRIS PLAINS, who was admitted to the bar of this State in 1988;
And the District XA Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.2(a) (a lawyer shall abide by a client’s decision concerning the scope and objectives of the representation), RPC 1.5(a) (unreasonable fee), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the parties having agreed that respondent’s conduct violated RPC 1.2(a), RPC 1.5(a) and RPC 8.4(c), and that said conduct warrants a censure or lesser discipline;
And the Disciplinary Review Board having found that respondent violated only RPC 8.4(c), the sole violation supported by the stipulated facts, and that a censure is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XA -2011-0020E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that MARC PRENTISS FELDMAN of MORRIS PLAINS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*157ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.